Citation Nr: 1301503	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the residuals of a groin injury, to include urethral stricture and neurogenic bladder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from February 1955 to May 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran sustained a genitourinary injury during service.

2.  A probative VA medical opinion links the Veteran's traumatic urethral stricture and secondary neurogenic bladder to this in-service injury.


CONCLUSION OF LAW

The criteria for service connection for the residuals of a groin injury, to include urethral stricture and neurogenic bladder, have been met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


Service Connection

The Veteran contends that he developed his current genitourinary disorders as the result of an in-service straddling injury, which damaged his urethra.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's service treatment records reflect that the Veteran's genitourinary system was assessed as normal on entrance to and separation from service, and there is no documented genitourinary treatment during service.

The Veteran reports that he initially injured his scrotal area on a Friday in February 1967 while working on a flight line.  He reports that when descending a ladder while exiting an aircraft, he slipped and landed in a straddling position on a ladder rung, injuring his perineal area.  He reports that after this injury, he left the flight line and was advised by the soldier who operated the Health Medical Unit to treat his swelling with ice.  He states that after convalescing that weekend, he returned to work on the flight line on Monday.  He states that he did not subsequently seek medical treatment for his injury because he did not detect any blood in his urine.

In 1965, the Veteran underwent a surgical procedure to repair a urethral stricture that was traumatic in origin.  He subsequently developed a neurogenic bladder and has experienced multiple bladder infections related to his required daily catheterization.

Medical treatment records reference the Veteran's childhood genitourinary injury that he incurred when kicked by a horse.  However, the Veteran states that this was an abdominal injury, not a perineal injury.

The Veteran is competent to report his in-service injury and related symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  His reported in-service injury is consistent with his military occupational specialty as a jet engine mechanic.  See DD Form 214.  His report of the circumstances of his injury and the reason he did not seek immediate medical treatment are plausible.  His report of this in-service injury has remained consistent over time.  The Veteran's report of his in-service genitourinary injury is deemed credible.

In August 2012, the Veteran underwent a VA genitourinary examination, during which he reported his in-service straddling injury.  The examiner diagnosed the Veteran with a traumatic urethral stricture and a related neurogenic bladder.  The examiner opined that it is at least as likely as not that the Veteran's traumatic urethral stricture and secondary neurogenic bladder are related to his in-service straddling injury.  In support of this opinion, the examiner stated that the location of the Veteran's traumatic urethral stricture was consistent with a straddle injury.  He stated that it was less likely that the traumatic stricture was related to the Veteran's childhood injury by a horse kick, which the examiner characterized as a blunt trauma of the lower abdomen.  The examiner further opined that the symptoms resulting from the traumatic stricture incurred during service were likely gradual in onset.

This VA medical opinion is sufficient, as it is unequivocally stated and consistent with the Veteran's competent, credible report of his in-service straddling injury and the gradual onset of related symptoms, culminating in his 1965 surgery.  The opinion is also supported by detailed rationale, and the examination report reflects that the examiner engaged in a thorough review of the record before rendering this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  The opinion is accorded great probative value.

Based on the Veteran's competent, credible report of an in-service genitourinary injury and the probative VA medical opinion linking the Veteran's current genitourinary disorder to this in-service injury, service connection for the residuals of a groin injury, to include urethral stricture and neurogenic bladder, is warranted.


ORDER

Service connection for the residuals of a groin injury, to include urethral stricture and neurogenic bladder, is granted.



____________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


